Citation Nr: 0520666	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for PTSD.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) a person must have been exposed to a 
traumatic event in which he or she experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response must have involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128, 141.  

Notwithstanding the sufficiency of the claimed stressor, the 
evidence required to support the occurrence of a claimed in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

In this case, the RO has determined that the veteran did not 
service in combat with the enemy.  It is noted that the 
veteran received no awards or decorations indicative of 
combat service, such as the Purple Heart Medal or Combat 
Infantryman Badge, nor did not have a combat-related military 
occupational specialty.  Rather, the veteran's service 
personnel records show that he worked in the laundry.  
Likewise, although the veteran has claimed that his ship was 
fired at from shore, he has not reported that he ever 
participated in events constituting an actual fight or 
encounter with enemy forces.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide credible 
supporting evidence from any source that the event alleged as 
the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  In that regard, as a matter of law, "credible 
supporting evidence that the claimed in-service event 
actually occurred" cannot be provided by a medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).

In this case, at the request of the RO, the veteran submitted 
a statement outlining his claimed stressors.  Without 
exception, the record currently contains no evidence 
corroborating any of the claimed stressors which would be 
sufficient to support a diagnosis of PTSD.  In addition, most 
of the stressors identified by the veteran are incapable of 
corroboration, as he provided insufficient detail.  The 
veteran described two incidents, however, in sufficient 
detail to trigger VA's duty to assist under 38 C.F.R. 
§ 3.159(c).  

First, the veteran claimed that in January 1966, while he was 
stationed aboard the USS Sproston, an aircraft crashed into 
the sea.  The veteran claimed that he was lowered from the 
Sproston on to a whaleboat and conducted a search for debris.  
He claimed that he found the helmet of the pilot with his 
head still in it.  

Second, the veteran claimed that in April 1967, again while 
he was stationed aboard the USS Sproston, the ship was fired 
upon from the shore and he saw "shells blowing up in the 
water about 50 ft. from the ship."  He claimed that "they 
found fragments from rounds that scared the shit out of me."  

In view of the foregoing, the Board finds that VA is 
obligated to make an attempt to corroborate the veteran's 
claimed stressors.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c) (2004).  A remand for this action is 
necessary.

In view of the foregoing, this matter is remanded for the 
following:  

1.  In accordance with applicable 
procedure, the RO should contact the 
Modern Military Branch at the Naval 
Archives; 8601 Adelphi Road; College 
Park, MD  20740 and request a copy of 
deck logs from the USS Sproston for the 
months of January 1966 and April 1967, 
for purpose of corroborating the 
veteran's claimed stressors.  Any 
additional sources of corroboration of 
the veteran's claimed stressors may also 
be explored, depending on the response 
from the National Archives.  

2.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

3.  Only if the RO determines that there 
is credible supporting evidence that an 
in-service stressor occurred, the veteran 
should be scheduled for a VA psychiatric 
examination for the purposes of 
determining whether he has PTSD as a 
result of the corroborated stressor(s).  
The claims folder should be made 
available to the examiner for review, and 
the RO must specify for the examiner the 
in-service stressor that it has 
determined is established by the record.  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any corroborated 
stressor was sufficient to produce PTSD, 
and whether it is at least as likely as 
not that there is a link between the 
corroborated stressor and any current 
PTSD.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


